Citation Nr: 1760113	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1815 (West 2014) for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, the Appellant, and the Veteran's spouse



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Appellant is the Veteran's son.  The RO in Chicago, Illinois, currently has jurisdiction over the appeal.

In August 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for a Board hearing to be scheduled.  In March 2016, the Appellant was provided with his requested Board videoconference hearing before the undersigned.  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of this appeal by the AOJ in the April 2014 Supplemental Statement of the Case (SSOC), a pertinent personnel record was added to the record by the Appellant.  However, the Appellant waived his right to have the AOJ initially consider this evidence at his Board hearing.  38 C.F.R. §§ 20.800, 20.1304 (2017); see Board hearing transcript, page 2.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.



REMAND

The Appellant asserts that his spina bifida is due to his father's (the Veteran's) exposure to herbicide agents during his active military service in the Republic of Vietnam (Vietnam) during the Vietnam War.  The Veteran served with the U.S. Navy during his military service.

The Veteran's personnel records are not currently in the claims file.  The Appellant submitted one document from the Veteran's personnel records, but the remaining records are not in the claims file.  These records are pertinent to determining whether the Veteran had in-country service in Vietnam during his active military service.  Upon remand, the personnel records must be obtained.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Additionally, in July 2011, the Defense Personnel Records Information Retrieval System (DPRIS) provided the 1966 ship history for the U.S.S. LOFBERG, in response to the AOJ's June 2011 request.  The AOJ made no other requests to the DPRIS.  An October 2010 response from the National Personnel Records Center (NPRC) documented that the Veteran served aboard the U.S.S. LOFBERG during his active military service, which was in the official waters of Vietnam from 1966-1968.  At his Board hearing, the Veteran testified that in 1968, the U.S.S. LOFBERG was on several rivers off the coast of Vietnam.  See Board hearing transcript, page 3.  Thus, the ship history and deck logs for the U.S.S. LOFBERG must also be obtained for the years of 1967 and 1968, as they are pertinent to the claim on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).  


Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's personnel records from any source deemed appropriate.  Associate all such records with the Veteran's claim folder.  All attempts to secure this evidence must be documented in the claims file.  The Appellant must be notified of any inability to obtain these records.

2.  Contact all appropriate sources to request the pertinent ship history and deck logs for the U.S.S. LOFBERG (DD 759) from September 30, 1967, to October 15, 1967, from November 3, 1967, to November 13, 1967, from December 13, 1967, to January 15, 1968, and from February 5, 1968, to February 20, 1968, when the Veteran was onboard and the ship was in the official waters of Vietnam.  All negative responses for records or information must be associated with the claims folder.  The Appellant must be notified of any inability to obtain these records.

3.  After the above actions have been completed, readjudicate the Appellant's claim.  If the claim remains denied, issue to the Appellant and his representative a SSOC, and afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




